Citation Nr: 1104638	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-30 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, 
Tennessee


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
that were incurred at a private hospital on April 26, 2008.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from May 1966 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the Department of Veterans 
Affairs (VA) Tennessee Valley Health Care System in Murfreesboro, 
Tennessee, which denied the Veteran's claim.

In March 2010, the Veteran presented sworn testimony during a 
personal hearing in Nashville, Tennessee, which was chaired by 
the undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

The Veteran is seeking payment of the costs associated with 
medical services he received on August 26, 2008 from the 
Cumberland Medical Center.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim of entitlement to reimbursement of the cost of unauthorized 
medical services must be remanded for further evidentiary 
development.  

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 38 
U.S.C.A. § 1728 and 28 U.S.C.A. 
§ 1725 (West 2002).  The Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care participants 
who are personally liable for such non-VA treatment and are not 
eligible for reimbursement under the provisions of 38 U.S.C.A. § 
1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private facility, 
it must first be determined whether the services for which 
payment is sought were authorized by VA.  See 38 U.S.C.A. 
§ 1703(a) (West 2002).  If not authorized, it must be determined 
whether the claimant is otherwise entitled to payment or 
reimbursement for services not previously authorized.  See 38 
U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 
7 Vet. App. 143 (1994).

The Veteran has essentially argued that he received prior 
authorization for the April 26, 2008 private medical treatment 
from a triage nurse at the Murfreesboro, Tennessee VA medical 
center.  See, e.g., the March 2010 Board hearing transcript.  A 
review of the Veteran's VA claims folder indicates that his VA 
treatment records have not been associated with the claims 
folder.  As such, these records must be obtained in an effort to 
corroborate the Veteran's testimony regarding his April 26, 2008 
conversation with the VA triage nurse.

Accordingly, the case is REMANDED for the following action:

1.	The VAMC should obtain the Veteran's 
complete VA treatment records dating from 
April 2008 to the present, including all 
medical and administrative records.  All 
records so obtained should be associated 
with the Veteran's VA claims folder.

2.	Following any further development that the 
VAMC deems necessary, the Veteran's claim 
should then be readjudicated.  If the 
benefits sought on appeal remain denied, 
the VAMC should provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


